Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. Chinese Patent Application No. 201910539446.4, filed on June 20, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on PCT/CN2020/087314 was filed after the mailing date of the 6/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 15-17, & 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication NO. 20190310882 “Wei”.
Claim 1:
Wei teaches a computer-implemented application processing method applied to a terminal comprising: 
displaying a target application (i.e. para. [0045], the administrator can specify one or more client applications 20 to be installed on the client device 10) installed in the terminal after launching a desktop application (i.e. para. [0050], The operating system 15 can include an application launcher 200 in some examples that permit an end user to select one or more client applications 20a . . . 20n for execution);	 acquiring a plurality of accounts added by a user (i.e. para. [0045], Based on the settings specified by the administrator, the management service 115 can generate a device profile 125 that is published for one or more client devices 10) for the target application (i.e. para. [0053], FIG. 5B, the end user can choose to log-in to an enterprise social networking account ("@AlphaCo") or a personal social networking account ("@JohnDoe"));	 creating an application entry corresponding to each of the accounts, wherein the application entry is configured to access the target application (i.e. para. [0053], FIG. 5B, a client application 20c is shown being configured to show a user interface 169 that permits a selection of different instances 45 of the client application 20c… the end user can choose to log-in to an enterprise social networking account ("@AlphaCo") or a personal social networking account ("@JohnDoe")); and
setting storage space corresponding to each application entry (i.e. Para. [0063], the client application 20 can instantiate one or more "Instance" classes, which can include one more data structures used to manage different instances 45 of the client application 20).  

Claim 2:
Wei teaches the computer-implemented method according to claim 1, 
wherein, before displaying the target application installed in the terminal after launching the desktop application (i.e. para. [0021], “an end user of the client device 10 can interact with the operating system 15 to select client applications 20a . . . 20n (collectively "client applications 20") to run on the client device 10”, wherein Fig. 4A shows the operating system 15 displaying an application launcher before displaying a launched target application in Fig. 4B), the computer-implemented method further comprises: 
creating an application list in the desktop application (i.e. para. [0045], the agent application on a client device 10 can identify the device profile 125 as being applicable to the client device 10 and, as a result, will configure the client device 10 in accordance with the settings set forth in the device profile 125);	acquiring at least one application installed in the terminal (i.e. para. [0033], an application store, such as Google.RTM. Play, can utilize the manifest file 60 to present information pertaining to the client application 20 for download); and(i.e. para. [0045], the administrator can specify one or more client applications 20 to be installed on the client device 10).  

Claim 3:
Wei teaches the computer-implemented method according to claim 2, wherein acquiring the plurality of accounts added by the user for the target application comprises: 
monitoring an account addition operation performed by the user on the target application in the application list (i.e. para. [0053], Fig. 5B, the end user can add one or more accounts which, in turn, can permit execution of additional instances 45 of the client application 20);	 and acquiring the plurality of accounts input by the user according to the account addition operation (i.e. para. [0053], Fig. 5B, it is noted that, “a client application 20c is shown being configured to show a user interface 169 that permits a selection of different instances 45 of the client application 20c”, wherein in a case where a new account is added it will be displayed in Fig. 5B).  


Claim 15:
Wei teaches an electronic device, comprising:	 at least one hardware processor (i.e. Wei, para. [0048], The client device 10 can include a processor-based system);	 a memory storing executable instructions thereon that, when executed by the at least one hardware processor, direct the at least one hardware processor to perform a method (i.e. para. [0019], the examples described herein are directed to using processes, … such as access to a hardware processor and use of random access memory (RAM) and other memory).
Claim 11 is the electronic device claim having similar limitations as claim 1 and is rejected for similar reasons.

Claim 16:
Claim 16 is the electronic device claim having similar limitations as claim 2 and is rejected for similar reasons.

Claim 17:
Claim 17 is the electronic device claim having similar limitations as claim 3 and is rejected for similar reasons.

Claim 22:
Claim 22 is the non-transitory computer-readable storage medium claim having similar limitations as claim 1 and is rejected for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5, 7, 18-19, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20190310882 “Wei” and further in light of U.S. Patent Application Publication NO. 20140365971 “Laadan”.
Claim 4:
Wei teaches the computer-implemented method according to claim 2.
While Wei teaches creating the application entry corresponding to each of the accounts (i.e. para. [0053], Fig. 5B, the end user can add one or more accounts which, in turn, can permit execution of additional instances 45 of the client application 20), Wei does not explicitly teach the computer-implemented method further comprises: 

However, Laadan teaches
after creating the application entry corresponding to each of the accounts (i.e. para. [0133], Fig. 14, it is noted that, “other personas, may be created”, wherein the display of an icon 1408a with visual cue 1411a, is the result of other personas being created),
creating a shortcut login icon (i.e. para. [0133], Fig. 14, Persona application references 1408, which are similar to shortcuts on a personal computer (PC) and which reference applications from other personas, may be created.) corresponding to each application entry (i.e. para. [0136], it is noted that while creating shortcuts, “the menu 1509 is equipped with an association toolbar 1511 which may be toggled among any number of personas (e.g., among a personal persona, a business persona, and so on”, such that a user may create any number of shortcuts for all available personas), and an icon name corresponding to each shortcut login icon (i.e. para. [0133], Fig. 14, “Visual cues 1411a on the application references 1408, such as application reference 1408a, may be utilized to portray the application, its reference type, and the referenced persona”, wherein the icon name is equivalent to the application reference in conjunction with the persona indicia);	 and adding each shortcut login icon and icon name to the application list (i.e. para. [0126], Fig. 10, icons 1009 corresponding to a user's email application include an indicia, for example, in the form of a sub-icon of a house 1011a or briefcase 1011b) which indicates whether the corresponding application relates to the user's business use persona 1009b or personal use persona 1009a).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add creating a shortcut login icon corresponding to each application entry, and an icon name corresponding to each shortcut login icon; and adding each shortcut login icon and icon name to the application list, to Wei’s application interfaces, with creating a shortcut login icon corresponding to each application entry, and an icon name corresponding to each shortcut login icon; and adding each shortcut login icon and icon name to the application list as taught by Laadan. One would have been motivated to combine Laadan with Wei, and would have had a reasonable expectation of success, as it is desirable for the user of such a device to adopt various roles or "personas" while using the device. For example, the user may be utilizing the device for both personal and business use and, thus, has the need to switch between these personas (Laadan, para. [0003]).

Claim 5:
Wei and Laadan teach the computer-implemented method according to claim 4.
Laadan further teaches wherein after adding each shortcut login icon and icon name to the application list (i.e. para. [0136], it is noted that while creating shortcuts, “the menu 1509 is equipped with an association toolbar 1511 which may be toggled among any number of personas (e.g., among a personal persona, a business persona, and so on”, such that a user may create any number of shortcuts for all available personas). 
Wei further teaches
receiving a login operation associated with a first shortcut login icon selected from a plurality of shortcut login icons performed by the user, wherein the first shortcut login icon is one of the plurality of shortcut login icons (i.e. [0053], FIG. 5B, the end user can choose to log-in to an enterprise social networking account ("@AlphaCo") or a personal social networking account ("@JohnDoe"));	 and launching the target application according to the login operation, and logging in an account corresponding to the first shortcut login icon in the target application (i.e. para. [0053], the end user selects icon 203a, the client application 20c may spawn (or use an existing) sub-process 50 for execution of a first instance 45 of the client application 20c).  

Claim 7:
Wei and Laadan teach the computer-implemented method according to claim 4.
Laadan further teaches
wherein creating the shortcut login icon corresponding to each application entry, and an icon name corresponding to each shortcut login icon comprises: 
receiving a third shortcut login icon and a target icon name set by the user for the application entry sequentially, for each application entry (i.e. it is noted that Laadan teaches in para. [0155], that “a designation such as "first," "second," and so forth does not generally limit the quantity or order of those elements”, such that an email application 1009 in Fig. 10, may not only have a first and second icon for personal and work personas, but also a global personal icon. Wherein the idea of a third global persona is taught in Fig. 12 icon 1207);	 and creating the third shortcut login icon corresponding to the application entry (i.e. para. [0133], Fig. 14, “Persona application references 1408, which are similar to shortcuts on a personal computer (PC) and which reference applications from other personas, may be created”, wherein it is noted that a user is not limited to merely creating two persons per application), and the target icon name corresponding to the third shortcut login icon (i.e. para. [0134], “the visual cue may be an indicia, such as a home indicia 1411a which indicates that the application reference corresponds to a personal persona”, wherein a third icon name and shortcut icon is equivalent to a third application reference icon in conjunction with its’ respective persona indicia).  

Claim 18:
Claim 18 is the electronic device claim having similar limitations as claim 4 and is rejected for similar reasons.

Claim 19:
Claim 19 is the electronic device claim having similar limitations as claim 5 and is rejected for similar reasons.

Claim 21:
Claim 21 is the non-transitory computer-readable storage medium claim having similar limitations as claim 7 and is rejected for similar reasons.

Claims 6 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20190310882 “Wei” and further in light of U.S. Patent Application Publication NO. 20140365971 “Laadan”, as applied to claims 1-7, 5, 11, and 18 above, and further in view of U.S. Patent Application Publication NO. 20160139907 “Kumano”.
Claim 6:
Wei and Laadan teach the computer-implemented method according to claim 4.
 Laadan further teaches wherein after adding each shortcut login icon and icon name to the application list i.e. para. [0136], it is noted that while creating shortcuts, “the menu 1509 is equipped with an association toolbar 1511 which may be toggled among any number of personas (e.g., among a personal persona, a business persona, and so on”, such that a user may create any number of shortcuts for all available personas). 
While Laadan teaches a second shortcut icon (i.e. para. [0126], Fig. 10, icons 1009 corresponding to a user's email application include an indicia, for example, in the form of a sub-icon of a house 1011a or briefcase 1011b), Wei and Laadan do not explicitly teach 
deleting a second shortcut login icon in the application list when receiving a deletion operation performed by the user on the second shortcut login icon, wherein the 
	However, Kumano teaches 
deleting a second shortcut (i.e. para. [0062], Fig. 4B, “performing a tap operation on deletion icon 106a, the application associated with start-up icon 106 can be deleted”, wherein it is noted that Application B is among a plurality of applications A-H);	 and deleting a second application entry corresponding to the second shortcut (i.e. para. [0085], When a tap operation has been performed on deletion icon 301a (YES in S110), deletion control unit 31 can delete a deletion target application), and clearing pre-saved storage data corresponding to the second application entry, wherein the second application entry is one of a plurality of application entries (i.e. para. [0085], deletion control unit 31 can delete a program, a configuration file and the like of the deletion candidate application from memory unit 12 to delete information on the deletion candidate application from application information table 12a.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add deleting a second shortcut login icon in the application list when receiving a deletion operation performed by the user on the 

Claim 20:
Claim 20 is the electronic device claim having similar limitations as claim 6 and is rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171